June 27, 2013




                                JUDGMENT

                     The Fourteenth Court of Appeals
            EFREM SEWELL AND MILO SHEPHARD, Appellants

NO. 14-12-00541-CV                   V.

 HARDRIDERS, INC., WAVERLY NOLLEY, SHANNON MAYFIELD, AND
                MICHELLE OXINDINE, Appellees
                     ____________________


      This cause, an appeal from the judgment in favor of appellees, Hardriders,
Inc., Waverly Nolley, Shannon Mayfield, and Michelle Oxindine, signed May 18,
2012, was heard on the transcript of the record. We have inspected the record and
find no error in the judgment. We order the judgment of the court below
AFFIRMED.

      We order appellants, Efrem Sewell and Milo Shephard, jointly and severally,
to pay all costs incurred in this appeal. We further order this decision certified
below for observance.